                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION

JASON WILLARD BRAMLETT                                                              PLAINTIFF


v.                                  Case No. 6:19-cv-6070


WELLPATH, LLC (formerly known as
Correct Care Solutions, LLC);
DR. THOMAS DANIEL; and
DR. JEFFREY STIEVE                                                              DEFENDANTS

                                            ORDER

       Before the Court is the Report and Recommendation filed January 13, 2020, by the

Honorable Mark E. Ford, United States Magistrate Judge for the Western District of Arkansas.

(ECF No. 28). Judge Ford recommends that the Court deny Defendants’ Partial Motion to Dismiss

(ECF No. 10); along with Plaintiff’s Motions to Stay Tolling Provisions (ECF Nos. 20, 24); Motion

for Order (ECF No. 25); and Motion for Expedited Ruling (ECF No. 27).

       No party has filed objections to the Report and Recommendation, and the time to object

has passed.    See 28 U.S.C. § 636(b)(1).       Therefore, the Court adopts the Report and

Recommendation (ECF No. 28) in toto. Accordingly, Defendants’ Partial Motion to Dismiss (ECF

No. 10) is hereby DENIED. Likewise, Plaintiff’s pending motions (ECF Nos. 20, 24, 25, 27) are

all DENIED.

       IT IS SO ORDERED, this 31st day of January, 2020.

                                                           /s/ Susan O. Hickey
                                                           Susan O. Hickey
                                                           Chief United States District Judge
